  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )          MISC. ACTION NO.
     v.                          )           2:18mc3819-MHT
                                 )                (WO)
HYUNDAI MOTOR                    )
MANUFACTURING ALABAMA,           )
Montgomery, AL,                  )
                                 )
     Garnishee,                  )
                                 )
JOHNNY ALLEN,                    )
                                 )
     Defendant.                  )

                              ORDER

    It is ORDERED that the motion to dismiss the writ

of garnishment (doc. no. 10) is granted, the writ of

garnishment     previously      issued      (doc.     no.   2)     is

dismissed,    and   garnishee    Hyundai    Motor   Manufacturing

Alabama   shall     not   withhold    any   further    wages     from

defendant Johnny Allen.

    This case remains closed.

    DONE, this the 4th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
